azz,uzw~w

IN THE COURT 0F cRIMINAL`APPEALS 0F TEXAS
ECE\\IED\ \N

. R
wR-28 ,436-04 COURT oF CR\N\\NAL APFEALS

Tr.Ct.No.439551-c
Ns\l 06 2015

EX PARTE
CHRISTOPHER J.EMERSON

_ _ Ab@u' Acosva.@‘e***‘ 1
COMES NOW CHRISTOPHER J.EMERSON,PRO SE,and proceeds to lnquire as

to the specific [names] of the judges responsible for the rulings
in the above cited cause of action,9/28/2015;8/26/2015?

"The Due Process Clause also requires the States
to afford certain civil litigants a 'meaningful
opportunity to be heard' by removing obstacles
to their full participation in judicial proceedj
ings".Tennessee,523,124 §.Ct.at 1988.

 

Cf. 25,124 §. Ct. at 1989- -90:"...Notably,these decisions

also_ demonstrate a pattern of unconstitutional
treatment*lN THE ADMINISTRATION OF JUSTICE".

 

See 42 §. §._ C. §12101(a)(§). Cf. Tennessee, 541 U. §. at 533:

"...This[DUTY] to accommodate is perfectly
consistent with the well-established due
process principle that 'within the limits
of practicability,a State must afford to
all individuals a meaningful opportunity
to be heard in its courts' ....

"...Each of these cases makes clear that
ordinary considerations of cost and
convenience alone cannot justify a State's
FAILURE TO PROVIDE INDIVIDUALS with a
meaningful[RlGHT] of access to the courts"

at 534: '...we conclude that Title II, as it applies`
to the class of cases implicating the
fundamental right of access to the courts
,constitutes a valid exercise of Congress
§5 authority to enforce the guarantees of
the Fourteenth Amendment".

EMERSON prays that the names of the judges be provided as reques-

ted,or we will be compelled to file suit against the full court..

Respectfully'submitted

¢§;é/ n n . §
gaf j1/€a/:;%»/~M Z”/f /%

  

Christopher J.EMERSON